Citation Nr: 0500365	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-02 104	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1986 decision of the Board of Veterans' Appeals 
(Board) that denied service connection for an acquired 
psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney











ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter initially came before the Board as an original 
action on the motion of the veteran alleging CUE in a 
February 1986 Board decision that denied service connection 
for an acquired psychiatric disorder.  

In an April 26, 2001 decision, the Board denied the veteran's 
motion to revise or reverse the February 1986 decision 
denying service connection for an acquired psychiatric 
disorder.  

The Board has recently undertaken to vacate the February 1986 
decision on the grounds that the veteran was denied his due 
process rights at the time of that decision.  

As the February 1986 decision has been vacated, there is no 
longer a final decision that can be subject to revision based 
on CUE.  38 C.F.R. § 20.1400 (2004).  

Consequently, in a separate decision this date, the Board 
also vacated the April 26, 2001 Board decision denying the 
veteran's motion to revise or reverse the February 1986 
decision.  

The Board will now issue this decision in place of the 
vacated April 2001 decision.




FINDING OF FACT

As a February 1986 Board decision denying service connection 
for an acquired psychiatric disorder has been vacated and 
replaced by another allowing the benefit sought on appeal, 
his motion for CUE in the February 1986 decision has been 
rendered moot.  



CONCLUSION OF LAW

As the Board's February 1986 decision has been vacated and a 
new decision issued in its place allowing the benefit sought 
on appeal, there remains no justiciable case or controversy 
in this regard before the Board at this time.  38 U.S.C.A. §§ 
7104, 7111 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.1403 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed hereinabove, the Board, in a separate decision, 
has vacated the February 1986 decision and issued a new 
decision in its stead finding that service connection for an 
acquired psychiatric disorder was warranted.  

As there is no longer a final decision that can be subject to 
revision based on CUE, the veteran's motion alleging CUE in 
the February 1986 decision has been now rendered moot.  
38 C.F.R. § 20.1400.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

In essence, the Board finds that there currently is no 
justiciable case or controversy regarding the February 1986 
Board decision before the Board, as contemplated by 38 
U.S.C.A. §§ 7104, 7111 and 38 C.F.R. §§ 19.4, 20.1403.  

For the reasons stated, and in the absence of any justiciable 
question, the motion must be dismissed.  



ORDER

The veteran's motion to revise or reverse the Board's 
February 1986 decision denying service connection for an 
acquired psychiatric disorder is dismissed.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


